Citation Nr: 1710504	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-35 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent before November 17, 2014, and a rating in excess of 20 percent from November 17, 2014, for radiculopathy of the right lower extremity. 

2.  Entitlement to a rating in excess of 10 percent before November 17, 2014, and a rating in excess of 20 percent from November 17, 2014, for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to April 1954.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating in excess of 10 percent for radiculopathy of the right lower extremity and a rating in excess of 10 percent for radiculopathy of the left lower extremity.  In June 2009, April 2010, July 2011, and October 2012, the Board remanded the case to the RO for additional development.  

In a May 2013 decision, the Board denied ratings higher than 10 percent for the left and right lower extremity radiculopathies (and also decided other higher rating claims).  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) in the radiculopathy matters but not as to the other appealed issues.  In April 2014, the parties - the Veteran and the legal representative of the VA (i.e., the Office of the General Counsel) - filed a Joint Motion for Partial Remand to vacate the Board's decision denying higher ratings for the radiculopathy of the right and left lower extremities and to remand the case to the Board.  An April 2014 Court Order granted the Joint Motion, and the case was subsequently returned to the Board.

In an August 2014 decision, the Board again denied ratings higher than 10 percent for the left and right lower extremity radiculopathy, and the Veteran appealed the decision to the Court.  While the appeal was pending at the Court, the RO in an April 2015 rating decision, granted a 20 percent rating for the right lower extremity radiculopathy and a 20 percent rating for the left lower extremity radiculopathy, both effective November 17, 2014 (based on new medical evidence from a private physician and on VA outpatient records and an examination report).  

In a July 2016 Memorandum Decision, the Court vacated the Board's August 2014 decision and remanded the case to the Board for readjudication consistent with its decision.   However, before judgment was entered in the matters, the Court in a September 2016 Order, withdrew its July 2016 Memorandum Decision, vacated the Board's August 2014 decision, and dismissed the Veteran's appeal for lack of jurisdiction (based on evidence received in August 2016 of the Veteran's death and because no individual had been identified who intended to seek substitution as an accrued benefits claimant in the appeal).  The case was then returned to the Board.

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  An August 2014 Board decision denied the Veteran's claims for a higher rating for radiculopathy of the left and right lower extremities; the Veteran appealed the decision to the Court.  

2.  According to the Social Security Administration, the Veteran died in February 2016, while his appeal was pending at the Court.  

3.  In a September 2016 Order, the Court vacated the Board's August 2014 decision and dismissed the Veteran's appeal for lack of jurisdiction; the case was thereafter returned to the Board.    

4.  Since the case was received at the Board from the Court, there has not been a decision by the Board promulgated on the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate at this time the merits of the claims of entitlement to a rating in excess of 10 percent before November 17, 2014, and a rating in excess of 20 percent from November 17, 2014, for radiculopathy of the right lower extremity, and of entitlement to a rating in excess of 10 percent before November 17, 2014, and a rating in excess of 20 percent from November 17, 2014, for radiculopathy of the left lower extremity.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 2014 decision, the Board denied the Veteran's claims for a higher rating for radiculopathy of the left and right lower extremities.  The Veteran appealed the decision to the Court.  However, while his appeal was pending at the Court, the Court received notification from the Veteran's representative that the Veteran had died.  The Court ordered the Veteran's representative to provide a death certificate and notify the Court whether an eligible party intended to seek substitution as an accrued benefits claimant.  In a September 2016 response, the Veteran's representative provided the requested death certificate and indicated that there was no eligible party for substitution.  

Notably, the evidence presented to the Court in September 2016 has not been associated with the claims file.  In any event, and according to the records of the Social Security Administration, a Federal agency, which is in the claims file, the Veteran died in February 2016.  As a consequence of the evidence it received, the Court in a September 2016 Order vacated the Board's August 2014 decision and dismissed the Veteran's appeal for lack of jurisdiction.  Since the case was returned to the Board from the Court, the Board has not promulgated a decision on the appeal.

In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  The Board acknowledges the Court's Order, finding that a death certificate for the Veteran has been received, and accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal, before the Court or Board has promulgated a decision on the appeal of the claims of entitlement to a rating in excess of 10 percent before November 17, 2014, and a rating in excess of 20 percent from November 17, 2014, for radiculopathy of the right lower extremity, and entitlement to a rating in excess of 10 percent before November 17, 2014, and a rating in excess of 20 percent from November 17, 2014, for radiculopathy of the left lower extremity.  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  As earlier indicated, the Court dismissed the Veteran's appeal for lack of jurisdiction, based in part on evidence received in September 2016 from the Veteran's attorney, who purportedly could not identify any eligible individual who intended to seek substitution as an accrued benefits claimant in the appeal.  The Board does not have any evidence as to whether or not there are any eligible persons to be substituted.  

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016).

      ORDER On NEXT PAGE



ORDER

The appeal of the claims of entitlement to a rating in excess of 10 percent before November 17, 2014, and a rating in excess of 20 percent from November 17, 2014, for radiculopathy of the right lower extremity, and entitlement to a rating in excess of 10 percent before November 17, 2014, and a rating in excess of 20 percent from November 17, 2014, for radiculopathy of the left lower extremity, is dismissed.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


